DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed February 18, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28 – 32 were rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (Macromol Biosci, 2007) in view of Shirotake et al. (US 2012/0027821) and Huang et al. (Int J Pharm, 2007). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 18, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that the particles in Weiss were labeled with either phenylalanine or methoxypoly(ethylene glycol), but not both and surface functionalization with either of these moieties did not significantly affect particle internalization in HeLa cells and Phe functionalized particles and unfunctionalized particles had similar effects in Jurkat cells. A person of ordinary skill would conclude that Phe functionalization does not affect the uptake behaviors of PBCA nanoparticles. MePEG functionalized particles were internalized more slowly and thus the effects of MePEG and Phe functionalization are not the same. MePEG was used rather than the presently claimed PEG. Shirotake and Huang do not teach or hint that PEG can be used to modify the surface of PBCA nanoparticles. The Examiner has not provided sufficient reasons why a person of ordinary skill in the art acquainted with Weiss would have been motivated to modify PBCA nanoparticles with both PEG and an amino acid as presently claimed. The disclosure of Weiss viewed as a 
These arguments are unpersuasive. Particle uptake by cells is one reason, but by no means the only reason, to modify the surface of nanoparticles, as particles can be modified for various reasons as discussed in Weiss and in the paragraph bridging p 6 and 7 of the Office Action mailed November 18, 2020. Formation of a hydrophilic corona around the particles such as from PEG protects the particles from opsonization and minimize unspecific protein absorption (p 884, col 1, ¶ 2) which is a different effect from the amino acid coatings. The arguments do not address the contents of Shirotake that cancer cell particle affinity can be adjusted by the amino acid content of the particles with different amino acids resulting in different effects. The person of ordinary skill in the art can select the appropriate coating agent(s) based on the desired properties from those that are disclosed in the art, even if some the coatings result in different effects on the same parameter for the coated particles. ¶ [0023] of the PGPub of the instant application indicates that the molecular chain of PEG can have either two hydroxy terminal groups or one methoxy and one hydroxy terminal group (i.e., MePEG). Therefore, the use of MePEG as the surface modifier is not excluded from the instant claims as such particles have polyethylene glycol as one of the surface modifiers. Neither Shirotake nor Huang need teach PEG surface modification as this limitation is taught by Weiss. The teachings of Shirotake and Huang in combination with the teachings of Weiss that the addition of carboxy or amino groups, that are present in amino .

Claims 1, 3, 6 and 16 – 20 were rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (Macromol Biosci, 2007) in view of Chan et al. (Biomaterials, 2009). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 18, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that Weiss does not disclose lipids such as lecithin. Chan is silent as to PBCA and coats PLGA particles, which is a different polymer from PBCA. The Examiner has not provided sufficient reasons why a person of ordinary skill in the art would have been motivated to combine a lipid with PEG to modify PBCA nanoparticles from the vast number of possible modifications in the art. Sufficient reasons as to why the person of ordinary skill in the art would have a reasonable expectation have not been provided 
These arguments are unpersuasive. Chan is relied on to teach lecithin coating so Weiss need not teach this element of the claims. Weiss and Chan both relate to coating that alter the properties of the drug containing, polymeric nanoparticles. The lecithin coating is applied after nanoparticle formation in Chan and Applicants have not presented any reasoning as to why the person of ordinary skill in the art would not reasonably expect that polymeric particles of other polymers such as PBCA, that is also among the first choices for the preparation of polymeric sustained release applications disclosed by Weiss, could similarly be coated. It is the essence of the Supreme Court's holding in KSR that the "combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416.The fact that it would have been equally obvious to apply agents other than lipids, aspartic acid or leucine to such particles does not make the use of these agents to modify the surface of the nanoparticles less obvious. Applicants have not presented persuasive evidence that the selection of PEG in combination with lipids, aspartic acid or leucine was in any way unpredictable, unexpected or otherwise not routine.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Nissa M Westerberg/Primary Examiner, Art Unit 1618